Citation Nr: 0201086	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  01-04 342	)	DATE
	)
	)

On appeal from the                 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to an annual clothing allowance for the year 2000.  The 
veteran subsequently perfected this appeal.

The Board observes that the veteran was represented by a 
private attorney, Louis A. De Mier-LeBlanc.  In 
correspondence dated October 1999, the veteran informed the 
RO that he wished to cancel this representation.  However, 
since October 1999, Mr. De Mier-LeBlanc has submitted 
correspondence on the veteran's behalf.  Notwithstanding, it 
is the Board's opinion that the veteran has revoked his 
representation and consequently, is now representing himself 
in this appeal.


REMAND

In his April 2001 VA Form 9 substantive appeal, the veteran 
indicated that he wanted a hearing at a local VA office 
before a member of the Board.  In May 2001, the RO sent the 
veteran a letter regarding the wait for a travel board 
hearing.  The veteran responded to this letter requesting a 
RO hearing instead of a travel board.  The hearing was 
scheduled for July 2001.  On the day of the scheduled 
hearing, the veteran was contacted and informed that the 
"hearing was canceled because the VA hosp[ital] has the 
jurisdiction of the issue on appeal."  

Thereafter, in September 2001, a "hearing" was conducted at 
the VA medical center (VAMC) in San Juan by the Chief of the 
C&P unit and the C&P unit physiatrist, both of whom are 
physicians.  The veteran was interviewed and examined.  The 
record does not contain a transcript of this hearing and it 
is unclear whether one was made.  The record contains only a 
summary of the interview and the examination, as well as the 
examination report.  

The veteran has indicated that he wants a hearing and he is 
entitled to a hearing upon request.  See 38 C.F.R. § 3.103(c) 
(2001).  According to the supplemental statement of the case 
(SSOC), the veteran presented testimony at a personal hearing 
in September 2001; however, as indicated, the claims folder 
does not contain a transcript of the testimony provided.

Accordingly, this case is remanded as follows:

A transcript of the September 5, 2001 
hearing at VAMC San Juan should be 
associated with the claims folder.  If no 
transcript is available, the veteran 
should again be scheduled for a personal 
hearing at the appropriate location.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




